                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION


HAROLD PORTER                                       CASE NO. 6:19-CV-00265

VERSUS                                              JUDGE SUMMERHAYS

LAFAYETTE      GENERAL                SURGICAL MAGISTRATE JUDGE WHITEHURST
HOSPITAL L L C ET AL


                                        JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 28] of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED THAT Lafayette General Surgical Hospital is DISMISSED WITHOUT

PREJUDICE as a defendant in this matter.

       THUS DONE in Chambers on this 3rd day of March, 2020.




                                                           Robert R. Summerhays
                                                          United States District Judge
